Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Notes
This Office Action supersedes the previous Office action, which is based on the original claims set rather than the one listed in the preliminary amendment dated 01/05/2021. I should be noted that only the rejections of the claims are modified in this Office action. The forms PTO-1449 and PTO-892 accompanying the previous Office action are still valid.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santoro (8,951,012).
Santoro discloses a fan comprising: a support 130 (Fig. 1b); a motor 108 mounted at the support and including a first rotation shaft 312; a first blade 104 mounted at one end of the first rotation shaft; a transmission mechanism 200 mounted at the support and connected to another end of the first rotation shaft, the transmission mechanism including a second rotation shaft 412, a rotation direction of the second rotation shaft being opposite to a rotation direction of the first rotation shaft; and a second blade mounted at the second rotation shaft, a tilt direction of the first blade being opposite to a tilt direction of the second blade (Fig. 1d).

Regarding claim 20, the reverse wheel set includes a gear set (Fig. 3a), and the transmission wheel set is meshed with the drive wheel and the output wheel.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2011/0174011 in view of Cheng et al. (2018/0342940).
Kim discloses a fan comprising, a support 250 (Fig. 2; paragraph 54), a first motor 220 mounted at the support for driving a first blade 210; a second motor 240 mounted at the support for driving a second blade 230; wherein the first blade rotates in an opposite direction to that of the second blade (Fig. 2); and a tilt direction of the first blade being opposite to a tilt direction of the second blade (Figs. 2-4).

Cheng teaches a fan comprising a support 14 (Fig. 4); a motor arrangement mounted at the support, the motor arrangement having a first rotation shaft 24, both ends of the first rotation shaft extending out of the motor, a transmission mechanism, including gear wheels 27 and 33, mounted at the support and connected to another end of the first rotation shaft, the transmission mechanism including a second rotation shaft 32, a rotation direction of the second rotation shaft being opposite to a rotation direction of the first rotation shaft (as can be seen in Fig. 4); a first impeller 3 mounted at one end of the first rotation shaft and a second impeller mounted at the second rotation shaft 32.
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the fan of Kim with the motor arrangement of Cheng such that the first blade is mounted on one end of the first rotation shaft and the second blade mounted on the second rotation shaft for the purpose of eliminating the need for a second motor and operating the first and second blades at different speed from each other (Cheng; col. 5, lines 55-60).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.  in view of Cheng et al. as applied to claim 18 above and in further view of Davies et a. (10,987,704). 

Davies teaches a fan comprising a motor that can rotate in both forward and reversed direction (col. 2, lines 14-15) and a controller 25 for controlling the speed/direction/torque of the fan (col. 4, lines 29-45).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the fan of Kim in view of Chen with a controller of Davies for the purpose of controlling the speed/direction/torque to improve performance of the fan.


Claims 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Cheng et al. as applied to claim 1 above and in further view of De Bothezat (2,004,571).
Kim in view of Cheng discloses all the limitation except the fan does not further include a third blade mounted at the first rotation shaft as claimed.
De Bothezat teaches a fan comprising a motor having a shaft extending out from both end of the motor, a pulley 57 drives blade wheels II and III; and a pulley 59 drives blade wheels VI and VII.
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the fan of Kim in view of Chen with a third blade mounted on the .

Claims 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Cheng et al. and De Bothezat as applied to claims  33 and 35 above and in further view of Takeuchi et al. (2009/0165736).
Kim in view of Cheng and De Bothezat discloses all the limitations except the lengths of third blade and fourth blade are not less than the length of the first blade and second blade, respectively.
Takeuchi teaches the volume of air generated by a fan is proportional to its blade diameter (paragraph 53; fourth sentence).
  It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the fan of Kim in view of Chen with the lengths of third blade and fourth blade are not less than the length of the first blade and second blade, respectively for the purpose of generating desired airflow.

Allowable Subject Matter
Claims 21-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Prior Art
	Additional prior art is already cited in the form PTO-892 dated 01/27/2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745